Citation Nr: 1520547	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-09 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral upper arm pain and swelling.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a bilateral shoulder disability, to include shoulder strain.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an upper back and neck disability, to include cervical strain.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a thoracolumbar spine disability, to include osteoarthritis.

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for shortness of breath.

6.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for painful scars, residuals of bilateral mastectomies, status post breast cancer.

7.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for tension headaches.

8.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran had a videoconference hearing in January 2014 before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that proceeding has been associated with the Virtual VA electronic claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have an additional bilateral upper arm disability due to hospital care, medical or surgical treatment, or examination furnished the Veteran in March 2006 or otherwise.

2.  The Veteran does not have an additional bilateral shoulder disability, to include shoulder strain, due to hospital care, medical or surgical treatment, or examination furnished the Veteran in March 2006 or otherwise.

3.  The Veteran does not have an additional upper back and neck disability, to include cervical strain, due to hospital care, medical or surgical treatment, or examination furnished the Veteran in March 2006 or otherwise.

4.  The Veteran does not have an additional thoracolumbar spine disability, to include osteoarthritis, due to hospital care, medical or surgical treatment, or examination furnished the Veteran in March 2006 or otherwise.

5.  The Veteran does not have an additional respiratory disability, to include shortness of breath, due to hospital care, medical or surgical treatment, or examination furnished the Veteran in March 2006 or otherwise.

6.  The Veteran's painful scars, residuals of bilateral mastectomies, status post breast cancer, were not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA during treatment, including multiple surgeries, in March 2006, or the result of an event that was not reasonably foreseeable.

7.  The Veteran does not have an additional tension headache disability due to hospital care, medical or surgical treatment, or examination furnished the Veteran in March 2006 or otherwise.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for right bilateral upper arm pain and swelling as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151 (West 2014); 38 C.F.R. §§ 3.361 (2014).

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a bilateral shoulder disability, to include shoulder strain, as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151 (West 2014); 38 C.F.R. §§ 3.361 (2014).

3.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for an upper back and neck disability, to include cervical strain, as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151 (West 2014); 38 C.F.R. §§ 3.361 (2014).

4.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a thoracolumbar spine disability, to include osteoarthritis, as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151 (West 2014); 38 C.F.R. §§ 3.361 (2014).

5.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for shortness of breath as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151 (West 2014); 38 C.F.R. §§ 3.361 (2014).

6.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for painful scars, residuals of bilateral mastectomies, status post breast cancer, as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151 (West 2014); 38 C.F.R. §§ 3.361 (2014).

7.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for tension headaches as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151 (West 2014); 38 C.F.R. §§ 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

A VCAA letter dated in December 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letter informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the AVLJ/VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was afforded a VA examination in January 2012, with addendum in November 2012.  As will be discussed in greater detail below, the examiners based their conclusions on the Veteran's reported history, her current symptoms, and review of the available treatment records.  Based on the foregoing, the Board finds the above examination report and opinions to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Section 1151 Claims

The Veteran contends that she has numerous disabilities as a result of March 2006 surgeries at the San Francisco VA Medical Center (VAMC).  The Veteran alleges that the combination of the initial skin-sparing double mastectomy on March 17, 2006, and subsequent bilateral breast tissue debridement (due to necrosis of the skin bilaterally at the surgical skin flap) on March 28, 2006, caused bilateral upper arm pain and swelling, bilateral shoulder strain, cervical spine strain, osteoarthritis of the thoracolumbar spine, shortness of breath, painful scars, and tension headaches.  Specifically, the Veteran believes that the formation of scar tissue inhibits her ability to expand her chest and results in shortness of breath with exertion.  Similarly, the pain and stiffness from the scar tissue causes her to compensate by holding her body in such a way that it has caused shoulder, neck, and back problems and also results in tension headaches.  She also has painful scars due to the surgeries.    

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2014).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32 (2014).  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the claimant will be given the benefit of the doubt.  38 U.S.C.A. § 5107(b).

On March 17, 2006, the Veteran underwent a bilateral skin-sparing mastectomy and breast reconstruction with the insertion of implants at the San Francisco VAMC.  Prior to the surgery, a March 17, 2006, Request for Administration of Anesthesia and for Performance of Operations and other Procedures indicated that the purpose and nature of the operation, the possible alternative methods of treatment, the risks involved, and the possibility of complications had been fully explained to the Veteran and acknowledged by her.  Other than indicating that she found it strange that there were two informed consent forms of record, the Veteran does not contend that the VAMC failed to provide her with the above information prior to the surgery.

As to the surgery itself, during her January 2014 Board hearing the Veteran found it suspicious that the initial operation report from March 17, 2006, listed the total duration of the operation as nine hours, but that shortly thereafter the end time of the operation was deleted and three months later the end time was adjusted to indicate that the procedure took four hours.  The Veteran appears to believe that the long duration of the surgery was because the doctor scheduled to perform the surgery did not perform the surgery and that it was conducted by his residents.  In support of this, the Veteran points to the absence of surgical records signed by the doctor scheduled to perform the procedure.  The Board acknowledges the Veteran's contentions that the end time of the operation was changed; however, the operation report was signed by the scheduled doctor.  It does appear that the signature was administratively signed, but there is no evidence or indication that the doctor scheduled to perform the procedure did not do so.  As will be discussed in greater detail below, the January 2012 VA examiner specifically concluded that the evidence demonstrated that the supervising physician was available at all times during the procedure.

As a result of the initial surgery, the Veteran developed necrotic tissue surrounding the suture sites.  On March 28, 2006, therefore, the Veteran underwent debridement of the bilateral breast, local flap closure, and placement of full-thickness skin graft to the right breast.  At that time, her implants also were removed.  Prior to this surgery, the Veteran gave informed consent for the procedure (as evidenced by a March 27, 2006, Request for Administration of Anesthesia and for Performance of Operations and other Procedures) and she does not contend otherwise.  

The Veteran was discharged on March 30, 2006.  On April 3, 2006, the Veteran's wounds and skin graft were noted to be healing well, other than the superior lateral area of the skin graft.  This area had the potential to break down.  She was placed on Keflex for possible wound infection.  During subsequent treatment she was experiencing burning mid-chest pain that was not relieved by Vicodin.  The Veteran's surgical scars were healing well and the skin graft was improving.  By May 2006, the Veteran was experiencing axillary soft tissue swelling with increased activity.  She could perform range of motion exercises with less pain.  In August 2006, the Veteran denied any issues other than axillary soft tissue swelling with activity that resolved with rest.  In September 2006, the Veteran stated that she was doing well following the surgery, but had decided not to have reconstructive surgery because of the experience with gangrene following the first surgery.  At that time, she had a depression screen that was negative.  

In February 2007, the Veteran had no complaints and felt "great."  The chest wall was well-healed with softening of the scar.  In May 2007, the Veteran denied shortness of breath or aches and pains.  In August 2007, the Veteran was doing well and seeking a physician for breast reconstruction surgery.  In January 2008, the Veteran underwent excision of atrophic skin and scar from the chest wall.  In May 2008, a depression screen was negative, but she did report back and neck pain and requested a referral for a chiropractor.  She denied shortness of breath at that time.  In November 2008, the Veteran denied problems with depression, but did have back problems when using her chain saw or after standing for too long.  She denied shortness of breath.  In September 2009, there was no tenderness of the chest wall on palpitation.  The Veteran indicated that she wanted to wait until after the holidays for the next stages of plastic surgical reconstruction.  

In January 2010, the Veteran underwent excision of excess scar tissue, dog ears, and lipodystrophy.  An April 2010 letter from a private physician noted two years of treatment of the Veteran for complaints of pain and discomfort in the chest secondary to scar tissue and physical deformity.  Even after the 2008 and 2010 surgeries, the Veteran had ongoing pain, limited stretching, and decreased ability to lift.  This limited her ability to work and she lived in fear that she would "tear" something inside because of the feel of the scar tissue stretching.  She also had depression that the Veteran attributed to her physical deformities.

In February 2011, the Veteran was afforded multiple VA examinations due to claims for service connection that are not presently on appeal.  During a gynecological condition examination, the Veteran described constant chest pain, significant scarring, tight and painful skin, and difficulty breathing on exertion because she felt that the scar tissue was too tight.  The examiner diagnosed breast cancer, in remission, but with significant residual scarring.  During a spine examination, the Veteran reported progressively worsening back pain since the 1980s.  The examiner diagnosed degenerative disc disease of the lumbar spine.  During a psychiatric examination, the Veteran was diagnosed with major depressive disorder, mild.

In April 2011, the Veteran reported a history of arthritis of the bilateral upper extremities and pain in the shoulders and hands with wheelchair and crutch use.  In September 2011, the Veteran reported ongoing pain in the right chest at her mastectomy site.  The lymph nodes in the right axilla seemed to swell at times.  She had intermittent pain when raising the right arm, but had less pain in the left chest area.  She denied shortness of breath, but acknowledged depression.  A November 2011 VA mental health treatment note indicated that the Veteran reported depression following her 2006 bilateral mastectomy and that within months thereafter her mother had a stroke and her nine-year relationship ended.  She also discussed upper body weakness and pain that prevented her from engaging in formerly enjoyed outdoor activities.  She was referred for a sleep study, as sleep apnea was a possible cause of her depressed mood.  

Following the current claims on appeal, the Veteran was afforded physical examinations in January 2012.  The examiner noted a past diagnosis of osteoarthritis of the thoracolumbar spine.  In a general examination note, the examiner indicated that there was a scar condition, but not a respiratory condition, a disorder of the breast, or cardiovascular condition.  There were musculoskeletal conditions involving the back, neck, arms, and shoulders.  There was not a neurological condition.  A headache examination report noted a diagnosis of tension headaches from 2006.  A neck examination report noted a diagnosis of cervical spine strain from 2006.  A shoulder examination report included a diagnosis of shoulder strain.  As to the etiology of the Veteran's physical problems, the examiner observed that on March 20, 2006, the Veteran's skin flaps following bilateral mastectomy were viable, but by March 27, 2006, there was frank necrosis of the central part of both flaps.  The examiner noted that this was listed as a potential complication in the pre-operative consent form signed by the Veteran.  The examiner concluded, "Having reviewed the medical record available, I find no evidence of carelessness, negligence, lack of skill or error in judg[]ment.  The attending surgeon was present throughout the operation, and the preoperative and postoperative care as documented met the standards of care.  The inclusion of tissue necrosis in the consent as a known complication implies that this can occur with the best of care.  In my opinion, the hospital care and surgical treatment rendered met standards of care and did not cause the claimed disabilities."

In a November 2012 addendum, the January 2012 VA examiner indicated that after reviewing records missing at the time of the January 2012 examination that her opinion had not changed from that stated in the original opinion.

As noted above, in order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be definitively determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

Initially, the Board concludes that VA treatment, including the March 2006 surgeries, did not cause additional disability with respect to the Veteran's neck, back, shoulders, arms, headaches, or shortness of breath.  As discussed above, the January 2012 VA examination report (and November 2012 addendum) specifically concluded that the Veteran's neck, back, shoulder, arm, and headache disabilities were not caused by her surgical treatment with VA.  The examiner also concluded that the Veteran did not have a respiratory disability to account for the claimed shortness of breath.  The rationale for the opinion was that there was a lack of physiologic or medical explanation for the relationship between the surgical treatment and more likely explanations for the claimed disabilities.  The above opinions were based on a complete review of the claims file, interview of the Veteran, and physical examination.  The Board finds this opinion to be the most probative evidence of record.  

The Board acknowledges the Veteran's assertions that her neck, back, arm, shoulder, headache, and shortness of breath problems are due to her March 2006 surgeries due to subsequent scar tissue formation and resulting tightness and overcompensation.  Certainly, the Veteran can attest to factual matters of which she had first-hand knowledge, such as subjective complaints regarding her physically observed symptoms, and her testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking the etiology of the above orthopedic, neurological, and respiratory problems to the March 2006 surgeries, however, the Board concludes that in this case her statements regarding any such link are not competent evidence.  The Board finds her opinions particularly problematic given the absence of evidence of a continuity of such problems from the time of the March 2006 surgeries.  As such, the Board affords significantly greater probative weight to the conclusions of the above VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The reason for this is that the VA examiner has medical training, reviewed the history, conducted an examination, and provided a medical opinion supported by a rationale.

The Board also has considered the April 2010 private physician's letter.  This letter does note complaints of and treatment for pain and discomfort in the chest that resulted in limited stretching and ability to lift.  In addition, the letter indicated that the Veteran, "feels her posture has been affected as well."  Such a statement is not a medical conclusion, but simply a restatement of the Veteran's claims.  The letter does not otherwise link any neck, back, arm, shoulder, headache, or respiratory symptoms to the March 2006 surgeries.  As such, for the reasons discussed above with respect to the Veteran's opinions as to the etiology of her problems, the Board finds the above letter of extremely limited probative value.    

As the most probative evidence of record indicates that the Veteran's March 2006 surgeries and subsequent treatment at VA did not result in additional orthopedic disability of the neck, back, shoulders, arms or neurological or respiratory disability manifested by headaches or shortness of breath, the Veteran does not warrant entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for these claimed disabilities.  

The Board recognizes that the March 2006 surgeries resulted in multiple scars, which the Veteran now contends are painful in nature.  Such scars resulted from the March 2006 surgeries and, as such, the critical question is whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnished the surgical treatment without the Veteran's informed consent.

As to the issue of informed consent, the Veteran has never claimed that she was not properly informed as to the nature, risks, and alternatives involved in the surgeries or otherwise asserted that she did not provide her informed consent for the procedures.  During the January 2014 Board hearing she did note that the record included two informed consent forms for the initial surgery in March 2006; however, the Board does not find that such a notation constitutes an argument that she was not fully informed as to the surgery and possible complications.  Both consent forms were signed by the Veteran and she does not contend otherwise.  As such, the Board finds no basis to grant the Veteran's claimed based on a lack of informed consent.

The Veteran's scar claim hinges on whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  The Veteran's primary argument in this regard appears to be that she believes the surgeon scheduled to perform her March 2006 double mastectomy did not actually conduct the procedure because his wife had gone into labor in Hawaii.  To support her claim, she indicates that none of the resulting surgical records were directly signed by the surgeon.  The Board does not find this argument persuasive.  The January 2012 VA examiner, also a surgeon, considered all the evidence of record and concluded both in the initial examination report and the November 2012 addendum that the attending surgeons were present throughout both the initial double mastectomy and subsequent breast implant portions of the procedure.  The Board acknowledges that the Veteran works for the Reno VAMC; however, she is not a physician and works in the education department.  As such, the Board finds the review and analysis of the January 2012 VA examining surgeon as to the circumstances surrounding the March 2006 surgeries, as documented in the VA surgical records, to carry substantially greater probative weight than the Veteran's lay opinions as to the conduct of the surgery, particularly as she was under general anesthesia for the vast majority of the time frame at issue.

As to the Veteran's discussion of the total operating time, the conflict and notation changes as to the end time of the procedure could be due to various factors.  The double mastectomy and subsequent breast reconstruction were performed by different surgeons and any idiosyncracies in the record as to the total time of the procedure might be due to distinguishing the mastectomy portion of the procedure from the total time of the procedure, including breast reconstructions.  Rather than speculate, however, the Board will rely on the January 2012 medical opinion the VA surgeon who considered all the evidence of record, including the notations as to the total length of the procedure taking as many as 9 hours and concluding that the surgical treatment met all reasonable standards of care.  As such, the Board does not find the length of the March 17, 2006, procedure to be a basis for granting the Veteran's claim.

The claims file does not otherwise include any evidence or argument suggesting that the Veteran's painful scars were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.  The January 2012 VA examination report and November 2012 addendum specifically concluded that the preoperative and postoperative treatment, as documented, met the standards of care.  The April 2010 private physician's letter and other private and VA treatment records do not provide any evidence or argument that the treatment provided to the Veteran by VA in March 2006 or otherwise was improper.  

The Veteran has not claimed and the evidence does not otherwise indicate that painful scars were unforeseeable consequences of the March 2006 double mastectomies and other procedures.  

The Board is sympathetic to the Veteran's frustration with her ongoing problems with her neck, back, shoulders, arms, headaches, shortness of breath, and painful scars.  The Board finds, however, that the preponderance of the probative evidence of record simply does not support her contention that these problems are due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault in furnishing care or treatment by VA medical professionals.  Rather, the most competent evidence of record demonstrates that the Veteran's back, neck, shoulder, arms, headache, and shortness of breath problems are not medically attributable to her March 2006 surgeries.  As to the painful scars, reasonable standards of care were observed throughout the operative process, including before and after the surgeries.  In addition, the Veteran was fully informed as to the risks of the March 2006 surgeries, including scars and potential necrosis.  As such, the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 have not been met.  

Accordingly, as the preponderance of the evidence is against the claims for benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule is does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral upper arm pain and swelling is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a bilateral shoulder disability, to include shoulder strain, is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an upper back and neck disability, to include cervical strain, is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a thoracolumbar spine disability, to include osteoarthritis, is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for shortness of breath is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for painful scars, residuals of bilateral mastectomies, status post breast cancer, is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for tension headaches is denied.


REMAND

In addition, the Veteran contends that her currently diagnosed depressive disorder was caused by her March 2006 surgeries and associated treatment at VA.  The Board concludes that a remand is required prior to adjudication of this issue.

Specifically, the Board finds the VA examination report and addenda addressing this issue to be problematic.  The Veteran was afforded a psychiatric examination in January 2012.  The examiner noted a diagnosis of major depressive disorder, recurrent, moderate.  Following examination, the examiner concluded that the Veteran developed her depressive disorder following her diagnosis of breast cancer, to include the surgical procedures at VA.

The January 2012 examining psychologist provided an addendum in October 2012.  The examiner concluded that the development of the Veteran's depression was due to carelessness, negligence, lack of skill, or similar incident of fault on the part of the attending VA personnel.  The rationale was that in May 2008 the Veteran reported some feelings of depression to VA personnel, but the report was not investigated further and no referral to mental health was made.  The examiner also felt that it was at least as likely as not that the depression resulted from an event that could not be reasonably foreseen by a reasonable healthcare provider.  The rationale, however, completely contradicted this conclusion, as it stated, "It is reasonable to assume that veteran's healthcare provider could have predicted that the veteran's psychological needs would require assessment, treatment, and/or ongoing monitoring following her diagnosis of breast cancer, and the resulting surgeries."  For the same reasons discussed above, the examiner believed that it was at least as likely as not that the depression was caused by failure on the part of the VA to timely diagnose and/or properly treat the depression and/or allowed the depression to progress.

In a January 2013 addendum, the January 2012 VA examining psychologist retracted his opinion expressed in October 2012 regarding the Veteran's depression being caused by VA treatment.  Instead, the examiner stated that the Veteran's treatment could be characterized as less than optimal and any prior opinion was based solely on her report of the treatment received at that time.  In addition, the examiner indicated that he could not definitively conclude that VA's treatment caused the Veteran's depression to worsen, as there was no evidence in the treatment records to support such a finding, but would be based solely on the Veteran's report of her treatment and the progression of her depression.

The Board finds these opinions to be unclear and potentially contradictory.  The January 2013 addendum indicated that the "retraction" of his prior opinion regarding causation was that the prior opinion had been based solely on the Veteran's report of treatment she had received at the time.  Such a statement, however, appears to contradict the October 2012 addendum that specifically referenced VA treatment records in rendering the opinion.  Similarly, the conclusion that he could not "definitively" conclude that VA treatment aggravated the Veteran's depression misstates the standard and places too great a burden on the Veteran to establish entitlement to her claim.  In light of the foregoing, the Board concludes that a medical opinion from another VA medical professional is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for her claimed psychiatric disorder with an appropriate medical professional other than the one who conducted the January 2012 examination and provided the October 2012 and January 2013 addenda.  The paper and electronic claims files must be made available to the examiner for review in conjunction with the examination, and the examiner should note that they have been reviewed.  After reviewing the entire claims file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that:

(a) any diagnosed psychiatric disorder, including major depressive disorder, was caused or aggravated by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA, to include her March 2006 surgeries;

(b) if and only if the answer to (a) is in the affirmative, whether the proximate cause of the psychiatric disability was (i) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination or (ii) was the result of an event not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

The examiner must provide the underlying reasons for any opinion provided.  

2.  After completing the above actions, and any other development deemed necessary, readjudicate the Veteran's claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


